 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  286 James B. Day & Co. and Sign, Display, Pictorial Art-ists & Allied Workers, Local 830, AFLŒCIO.  Case 13ŒCAŒ40366 September 23, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH The General Counsel seeks a default judgment1 in this case on the ground that the Respondent has failed to file an answer to the complaint.  Upon a charge and first amended charge filed by the Union on July 25 and Au-gust 29, 2002, respectively, the General Counsel issued the complaint on August 29, 2002, against James B. Day & Co., the Respondent, alleging that it has violated Sec-tion 8(a)(1) and (5) of the Act.  The Respondent failed to file an answer.   On December 24, 2002, the General Counsel filed a Motion for Summary Judgment with the Board.  On De-cember 31, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed no response.  The allegations in the motion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Default Judgment Section 102.20 of the Board™s Rules and Regulations provides that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted.  Further, the undisputed allegations in the Gen-eral Counsel™s motion disclose that the Region, by letter dated November 18, 2002, notified the Respondent that unless an answer were received by November 29, 2002, a Motion for Default Judgment would be filed. In the absence of good cause being shown for the fail-ure to file a timely answer,2 we grant the General Coun-sel™s Motion for Default Judgment.                                                                                                                                                        1 The General Counsel™s motion requests summary judgment on the ground that the Respondent has failed to file an answer to the com-plaint.  Accordingly, we construe the General Counsel™s motion as a Motion for Default Judgment. 2 By letter dated November 20, 2002, the Respondent confirmed an earlier telephone conversation with counsel for the General Counsel that it had filed for Chapter 7 bankruptcy protection.  It is well estab-lished that the institution of bankruptcy proceedings does not deprive the Board of jurisdiction or authority to entertain and process an unfair labor practice case to its final disposition. See, e.g., Cardinal Services, On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, an Illinois cor-poration, with an office and place of business in Carpen-tersville, Illinois, has been engaged in the manufacturing of paint related materials.   During the 12-month period preceding issuance of the complaint, the Respondent, in conducting its business op-erations described above, purchased and received at its Carpentersville, Illinois facility goods valued in excess of $50,000 from other enterprises located within the State of Illinois, each of which other enterprises has received these goods directly from points outside the State of Illinois.   We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES At all material times, Jack Stritt, president/owner, has been a supervisor of the Respondent within the meaning of Section 2(11) of the Act and agent of the Respondent within the meaning of Section 2(13) of the Act. The following employees of the Respondent (the unit), constitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act: All production and maintenance employees employed by the Employer out of its facilities currently located at 1 Day Lane, Carpentersville, Illinois; excluding office clerical employees and guards, professional employees and supervisors as defined in the Act. At all material times, the Union has been the desig-nated collective-bargaining representative of the unit described above and has been recognized as such repre-sentative by the Respondent.  Such recognition has been embodied in successive collective-bargaining agree-ments, the most recent of which is effective by its terms from October 31, 2000, through October 31, 2003 (agreement). At all material times, the Union by virtue of Section 9(a) of the Act, has been, and is, the exclusive bargaining representative of the unit for the purposes of collective bargaining with respect to rates of pay, wages, hours of  295 NLRB 933 fn. 2 (1989), and cases cited there. Board proceedings fall within the exception to the automatic stay provisions for proceed-ings by a governmental unit to enforce its police or regulatory powers. See id., and cases cited therein; NLRB v. 15th Avenue Iron Works, Inc., 964 F.2d 1336, 1337 (2d Cir. 1992). Accord: Aherns Aircraft, Inc. v. NLRB, 703 F.2d 23 (1st Cir. 1983). 340 NLRB No. 34  JAMES B. DAY & CO. 287employment, and other terms and conditions of employ-
ment. 
The agreement described above covers terms and con-
ditions of employment of the unit, and was to remain in 
effect until October 31, 2003, and year to year thereafter 
unless either party served the other party with at least 60 
days™ notice of its desire to terminate on October 31, 

2003. 
Since about August 1, 2002, the Respondent has failed 
to continue in effect all the terms and conditions of the 
agreement by terminating the health insurance, life insur-
ance, dental insurance, and COBRA policies for all bar-
gaining unit and laid-off employees as required by article 
XV of the agreement.  The Respondent engaged in this 
conduct without the Union™s consent, notwithstanding 

that the foregoing terms and conditions of employment 
relate to wages, hours, and other terms and conditions of 
employment of the unit and are mandatory subjects for 
the purposes of coll
ective bargaining. CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has been failing and refusing to bargain with the 
exclusive collective-bargaining
 representative of the em-
ployees, and has thereby engaged in unfair labor prac-
tices affecting commerce with
in the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, we shall 

order the Respondent to restore the health insurance, life 
insurance, dental insurance, and COBRA policies for 
bargaining unit and laid-off employees as required by 
article XV of the agreement.  In addition, the Respondent 
shall reimburse the unit and laid-off employees for any 
expenses ensuing from its failure to continue the contrac-
tually required health insura
nce, life insurance, dental 
insurance, and COBRA policies, as set forth in 
Kraft 
Plumbing & Heating,
 252 NLRB 891 fn. 2 (1980), enfd. 
mem. 661 F.2d 940 (9th Cir. 1981), such amounts to be 

computed in the manner set forth in 
Ogle Protection Ser-
vice, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest as prescribed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987).  
ORDER The National Labor Relations Board orders that the 
Respondent, James B. Day & Co., Carpentersville, Illi-
nois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing to continue in effect all the terms and con-
ditions of the October 31, 2000ŒOctober 31, 2003 collec-
tive-bargaining agreement by 
terminating the health in-
surance, life insurance, de
ntal insurance, and COBRA 
policies for bargaining unit and laid-off employees as 

required by article XV of th
e agreement.  The appropri-
ate unit is: 
All production and maintenance employees employed 

by the Employer out of its f
acilities currently located at 
1 Day Lane, Carpentersville, Illinois; excluding office 
clerical employees and guards, professional employees 
and supervisors as defined in the Act. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Restore the health insura
nce, life insurance, dental 
insurance, and COBRA policies for all bargaining unit 

and laid-off employees as required by article XV of the 
agreement.   
(b) Reimburse the unit and laid-off employees for any 
expenses ensuing from its failure to continue the contrac-
tually required health insura
nce, life insurance, dental 
insurance, and COBRA policies since August 1, 2002, as 
set forth in the remedy section of this Decision. 
(c) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its facility in Carpentersville, Illinois, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the notice, 
on forms provided by the Regional Director for Region 
13, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 288 Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since August 1, 
2002. 
(e) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail or refuse to continue in effect all 
the terms and conditions of our October 31, 2000Œ

October 31, 2003 collective-
bargaining agreement with 
Sign, Display, Pictorial Artists & Allied Workers, Local 
830, AFLŒCIO, by terminating the health insurance, life 
insurance, dental insurance, and COBRA policies for 
bargaining unit and laid-off employees as required by 

article XV of the agreement.
  The appropriate unit is: 
All production and maintenance employees employed 

by us out of our facilities 
currently located at 1 Day 
Lane, Carpentersville, Illinois; excluding office clerical 
employees and guards, professional employees and su-
pervisors as defined in the Act. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL restore the health insurance, life insurance, 
dental insurance, and COBRA policies for all bargaining 
unit and laid-off employees as required by article XV of 
the agreement. 
WE WILL reimburse the unit and laid-off employees 
for any expenses ensuing from our failure to continue the 

contractually required health insurance, life insurance, 
dental insurance, and COBRA policies since August 1, 
2002, with interest.   
 JAMES B. DAY & CO. 
 